UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32268 Kite Realty Group Trust (Exact Name of Registrant as Specified in its Charter) Maryland 11-3715772 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 30 S. Meridian Street, Suite 1100 Indianapolis, Indiana (Address of principal executive offices) (Zip code) Telephone: (317) 577-5600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of Common Shares outstanding as of November 1, 2012 was 77,724,069 ($.01 par value) KITE REALTY GROUP TRUST QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Page Part I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statement of Shareholders’ Equity for the Nine Months Ended September 30, 2012 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item 2. Cautionary Note About Forward-Looking Statements 18 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure about Market Risk 36 Item 4. Controls and Procedures 36 Part II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 2 Part I. FINANCIAL INFORMATION Item 1. Kite Realty Group Trust Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets: Investment properties, at cost: Land $ $ Land held for development Buildings and improvements Furniture, equipment and other Construction in progress Less: accumulated depreciation ) ) Net real estate investments Cash and cash equivalents Tenant receivables, including accrued straight-line rent of $11,901,933 and $11,398,347, respectively, net of allowance for uncollectible accounts Other receivables Investments in unconsolidated entities, at equity Escrow and other deposits Deferred costs, net Prepaid and other assets Total Assets $ $ Liabilities and Equity: Mortgage and other indebtedness $ $ Accounts payable and accrued expenses Deferred revenue and other liabilities Total Liabilities Commitments and contingencies Redeemable noncontrolling interests in Operating Partnership Equity: Kite Realty Group Trust Shareholders' Equity: Preferred Shares, $.01 par value, 40,000,000 shares authorized, 4,100,000 and 2,800,000 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Common Shares, $.01 par value, 200,000,000 shares authorized, 65,604,233 shares and 63,617,019 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid in capital and other Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Kite Realty Group Trust Shareholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Kite Realty Group Trust Consolidated Statements of Operations and Comprehensive Income (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Minimum rent $ Tenant reimbursements Other property related revenue Construction and service fee revenue Total revenue Expenses: Property operating Real estate taxes Cost of construction and services General, administrative, and other Acquisition costs — Litigation charge — — — Depreciation and amortization Total expenses Operating income Interest expense ) Income tax benefit (expense) of taxable REIT subsidiary ) ) Income from unconsolidated entities Other income (Loss) income from continuing operations ) ) ) Discontinued operations: Discontinued operations (Loss) gain on sale of operating properties, net of tax expense ) — — Income from discontinued operations Consolidated net (loss) income ) Net loss (income) attributable to noncontrolling interests ) Net (loss) income attributable to Kite Realty Group Trust $ ) $ $ $ Dividends on preferred shares ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Net loss per common share- basic & diluted: Loss from continuing operations attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Income from discontinued operations attributable to Kite Realty Group Trust common shareholders Net loss attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted Dividends declared per common share $ Net loss attributable to Kite Realty Group Trust common shareholders: Loss from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations Net loss attributable to Kite Realty Group Trust common shareholders $ ) $ ) $ ) $ ) Consolidated net (loss) income $ ) $ $ $ Change in fair value of derivatives ) ) ) Total comprehensive (loss) income ) ) Comprehensive loss (income) attributable to noncontrolling interests ) Comprehensive (loss) income attributable to Kite Realty Group Trust $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 Kite Realty Group Trust Consolidated Statement of Shareholders’ Equity (Unaudited) Accumulated Other Preferred Shares Common Shares Additional Comprehensive Accumulated Shares Amount Shares Amount Paid-in Capital Loss Deficit Total Balances, December 31, 2011 $ ) $ ) $ Proceeds of preferred share offering, net — — ) — — Issuance of common shares, net — Common shares issued under employee share purchase plan — — 38 — — Stock compensation activity — Other comprehensive loss — ) — ) Distributions declared to common shareholders — ) ) Distributions to preferred shareholders — ) ) Net income attributable to Kite Realty Group Trust — Exchange of redeemable noncontrolling interests for common shares — Adjustment to redeemable noncontrolling interests - Operating Partnership — ) — — ) Balances, September 30, 2012 $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 Kite Realty Group Trust Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operating activities: Equity in earnings of unconsolidated entities ) ) Straight-line rent ) ) Depreciation and amortization Gain on sale of operating properties, net of tax expense ) — Provision for credit losses Compensation expense for equity awards Amortization of debt fair value adjustment ) ) Amortization of in-place lease liabilities ) ) Distributions of income from unconsolidated entities Changes in assets and liabilities: Tenant receivables ) Deferred costs and other assets ) ) Accounts payable, accrued expenses, deferred revenue and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions of interests in properties ) ) Capital expenditures, net ) ) Net proceeds fromoperating property sales — Change in construction payables Note receivable from joint venture partner — Distributions from unconsolidated entities — Contributions to unconsolidated entities ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Common share issuance proceeds, net of issuance costs ) Preferred share issuance proceeds, net of issuance costs — Acquisition of noncontrolling interest in Rangeline Crossing — ) Loan proceeds Loan transaction costs ) ) Loan payments ) ) Distributions paid – common shareholders ) ) Distributions paid - preferred shareholders ) ) Distributions paid – redeemable noncontrolling interests ) ) Distributions to noncontrolling interests in properties ) ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities Settlement of loan in acquisition of noncontrolling interest in Rangeline Crossing — Assumption of mortgage upon acquisition of 12th Street Plaza, including fair market value of debt premium of $193,291. — The accompanying notes are an integral part of these consolidated financial statements. 6 Kite Realty Group Trust Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) Note 1. Organization Kite Realty Group Trust (the “Company”), through its majority-owned subsidiary, Kite Realty Group, L.P. (the “Operating Partnership”), is engaged in the ownership, operation, management, leasing, acquisition, redevelopment and development of neighborhood and community shopping centers and certain commercial real estate properties in selected markets in the United States.At September 30, 2012, the Company owned interests in 60 properties (consisting of 53 retail operating properties, five retail properties under redevelopment and two commercial operating properties). As of this date, the Company also had two in-process retail development properties.In addition as of this date, the Company also had one retail operating property and two commercial properties that were classified as held for sale as of September 30, 2012. Note 2. Basis of Presentation, Consolidation, Investments in Joint Ventures, and Noncontrolling Interests The Company’s management has prepared the accompanying unaudited financial statements pursuant to the rules and regulations of the SEC.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) may have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the presentation not misleading.The unaudited financial statements as of September 30, 2012 and for the three and nine months ended September 30, 2012 and 2011 include, in the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial information set forth therein.The consolidated financial statements in this Form 10-Q should be read in conjunction with the audited consolidated financial statements and related notes thereto included in the Company’s 2011 Annual Report on Form 10-K.The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the disclosure of contingent assets and liabilities, the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported period.Actual results could differ from these estimates.The results of operations for the interim periods are not necessarily indicative of the results that may be expected on an annual basis. Consolidation and Investments in Joint Ventures The accompanying financial statements of the Company are presented on a consolidated basis and include all accounts of the Company, the Operating Partnership, the taxable REIT subsidiary of the Operating Partnership, subsidiaries of the Company or the Operating Partnership that are controlled and any variable interest entities (“VIEs”) in which the Company is the primary beneficiary.In general, a VIE is a corporation, partnership, trust or any other legal structure used for business purposes that either (a) has equity investors that do not provide sufficient financial resources for the entity to support its activities, (b) does not have equity investors with voting rights or (c) has equity investors whose votes are disproportionate from their economics and substantially all of the activities are conducted on behalf of the investor with disproportionately fewer voting rights.The Company consolidates properties that are wholly owned as well as properties it controls but in which it owns less than a 100% interest.Control of a property is demonstrated by, among other factors: · the Company’s ability to refinance debt and sell the property without the consent of any other partner or owner; · the inability of any other partner or owner to replace the Company as manager of the property; or · being the primary beneficiary of a VIE.The primary beneficiary is defined as the entity that has (i) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance, and (ii) the obligation to absorb losses or the right to receive benefits that could potentially be significant to the VIE. The Company considers all relationships between itself and the VIE, including development agreements, management agreements and other contractual arrangements, in determining whether it has the power to direct the activities of the VIE that most significantly affect the VIE’s performance.The Company also continuously reassesses primary beneficiary status. As of September 30, 2012, the Company had investments in three joint ventures that are VIEs in which the Company is the primary beneficiary. As of this date, these VIEs had total debt of $32.1 million which is secured by assets of the VIEs with net book values totaling $88.3 million.The Operating Partnership guarantees the debt of these VIEs; however, the VIEs could sell the properties before the performance under a guarantee would be required. 7 The Company accounts for its investments in unconsolidated joint ventures under the equity method of accounting as it exercises significant influence over, but does not control, operating and financial policies.These investments are recorded initially at cost and subsequently adjusted for equity in earnings and contributions and distributions. Parkside Town Commons The Company owns a noncontrolling interest in one land parcel (Parkside Town Commons), currently undergoing pre-development activities,which is accounted for under the equity method. Parkside Town Commons (Parkside) is owned through a joint venture agreement with Prudential Real Estate Investors (“PREI”).This joint venture currently exists with the purpose of developing, constructing, leasing, and managing a community shopping center in Cary, North Carolina.As of September 30, 2012, the Company owned a 40% interest in the joint venture.The Company has determined that Parkside is a VIE and that the Company is not the primary beneficiary.All significant decisions for the joint venture, including those decisions that most significantly impact its economic performance, require approval of both partners. Rangeline Crossing In February 2011, the Company completed the acquisition of the remaining 40% interest in Rangeline Crossing (formerly, The Centre), a consolidated redevelopment property, from its joint venture partners and assumed all leasing and management responsibilities of the property.The purchase price of the 40% interest was $2.2 million, including the settlement of a $0.6 million loan previously made by the Company.The transaction was accounted for as an equity transaction as the Company retained its controlling financial interest.The carrying amount of the noncontrolling interest was eliminated, and the difference between the fair value of the consideration paid and the noncontrolling interest was recognized in additional paid-in capital. Noncontrolling Interests The Company reports its noncontrolling interests in subsidiaries as equity and the amount of consolidated net income attributable to the noncontrolling interests is set forth separately in the consolidated financial statements.The noncontrolling interests in consolidated properties for the nine months ended September 30, 2012 and 2011 were as follows: Noncontrolling interests balance January 1 $ $ Net income allocable to noncontrolling interests,excluding redeemable noncontrolling interests Acquisition of noncontrolling interest in Rangeline Crossing — ) Distributions to noncontrolling interests ) ) Noncontrolling interests balance at September 30 $ $ The Company classifies redeemable noncontrolling interests in the Operating Partnership in the accompanying consolidated balance sheets outside of permanent equity because the Company may be required to pay cash to unitholders upon redemption of their interests in the Operating Partnership under certain circumstances.The carrying amount of the redeemable noncontrolling interests in the Operating Partnership is required to be reflected at the greater of historical book value or redemption value with a corresponding adjustment to additional paid-in capital.As of December 31, 2011, the redemption value of the redeemable noncontrolling interests did not exceed the historical book value, so no adjustment was necessary.As of September 30, 2012, the redemption value of the redeemable noncontrolling interests did exceed the historical book value, and the balance was adjusted to redemption value. The redeemable noncontrolling interests in the Operating Partnership for the nine months ended September 30, 2012 and 2011 were as follows: 8 Redeemable noncontrolling interests balance January 1 $ $ Net loss allocable to redeemable noncontrolling interests ) ) Accrued distributions to redeemable noncontrolling interests ) ) Other comprehensive (loss) income allocable to redeemablenoncontrolling interests 1 ) Exchange of redeemable noncontrolling interest forcommon stock ) ) Adjustment to redeemable noncontrolling interests -operating partnership ) Redeemable noncontrolling interests balance at September 30 $ $ 1 Represents the noncontrolling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The following sets forth accumulated other comprehensive loss allocable to noncontrolling interests for the nine months ended September 30, 2012 and 2011: Accumulated comprehensive loss balance at January 1 $ ) $ ) Other comprehensive (loss) income allocable to redeemablenoncontrolling interests 1 ) Accumulated comprehensive loss balance at September 30 $ ) $ ) 1 Represents the noncontrolling interests’ share of the changes in the fair value of derivative instruments accounted for as cash flow hedges (see Note 7). The Company allocates net operating results of the Operating Partnership after preferred dividends and noncontrolling interest in the consolidated properties based on the partners’ respective weighted average ownership interest.The Company adjusts the redeemable noncontrolling interests in the Operating Partnership at the end of each period to reflect their interests in the Operating Partnership.This adjustment is reflected in the Company’s shareholders’ equity.The Company’s and the limited partners’ weighted average interests in the Operating Partnership for the three and nine months ended September 30, 2012 and 2011 were as follows: Three Months Ended September 30, Nine Months Ended September 30, Company’s weighted average basic interest inOperating Partnership % Limited partners' redeemable noncontrollingweighted average basic interests in OperatingPartnership % At September 30, 2012, the Company’s and the redeemable noncontrolling ownership interests in the Operating Partnership were 90.7% and 9.3%. 9 Note 3. Earnings Per Share Basic earnings per share is calculated based on the weighted average number of shares outstanding during the period.Diluted earnings per share is determined based on the weighted average number of shares outstanding combined with the incremental average shares that would have been outstanding assuming all potentially dilutive shares were converted into common shares as of the earliest date possible. Potentially dilutive securities include outstanding common share options, units in the Operating Partnership, which may be exchanged for either cash or common shares, at the Company’s option, under certain circumstances, and deferred common share units, which may be credited to the personal accounts of non-employee trustees in lieu of the payment of cash compensation or the issuance of common shares to such trustees.Due to the Company’s net loss attributable to common shareholders for the three and nine months ended September 30, 2012 and 2011, the potentially dilutive securities were not dilutive for those periods. Approximately 1.7 million outstanding common share options were excluded from the computation of diluted earnings per share because their impact was not dilutive for the three and nine months ended September 30, 2012 and 2011. Note 4.Litigation Charge In the first quarter of 2012, the Company accrued a charge of $1.3 million related to a claim by a former tenant.This amount is reflected in the statement of operations for the nine months ended September 30, 2012 and has been paid, releasing the Company from the claim. Note 5. Mortgage and Other Indebtedness Mortgage and other indebtedness consisted of the following at September 30, 2012 and December 31, 2011: Balance at September 30, 2012 December 31, 2011 Unsecured revolving credit facility $ $ Unsecured term loan — Notes payable secured by properties under construction - variable rate Mortgage notes payable - fixed rate Mortgage notes payable - variable rate Net premiums on acquired debt Total mortgage and other indebtedness $ $ Consolidated indebtedness, including weighted average maturities and weighted average interest rates at September 30, 2012, is summarized below: 10 Amount Weighted Average Maturity (Years) Weighted Average Interest Rate Percentage of Total Fixed rate debt $ % 51 % Floating rate debt (hedged) % 23 % Total fixed rate debt, considering hedges % 74 % Notes payable secured by properties under construction -variable rate % 7 % Other variable rate debt % 42 % Floating rate debt (hedged) ) -6.1 -2.68
